Citation Nr: 0328668	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from January 1988 to March 
1994.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that, in a statement received in November 
2002, the veteran withdrew his appeal on the issue of 
entitlement to service connection for anxiety.  


FINDINGS OF FACT

1.  The veteran has a known clinical diagnosis of 
folliculitis barbae, which the competent medical evidence of 
record does not relate to active military service.

2.  The veteran has known clinical diagnoses of bronchial 
asthma, which the competent medical evidence of record does 
not relate to active military service.


CONCLUSIONS OF LAW

1.  Folliculitis barbae was not incurred in or aggravated by 
active service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2003).  

2.  Bronchial asthma was not incurred in or aggravated by 
active service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117; 
38 C.F.R. §§ 3.303, 3.304, 3.317.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the June 2002 
Statement of the Case (SOC), August 2002 Supplemental 
Statement of the Case (SOC), and associated correspondence 
issued since the veteran filed his claims, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SOC issued in August 
2002.  In addition, the veteran was advised of the specific 
VCAA requirements in correspondence issued in May 2001.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the May 2001 correspondence, which 
provided a detailed description of the types of evidence 
which would be helpful in adjudicating the veteran's claim 
and of his and VA's relative responsibilities in obtaining 
such evidence, advised the veteran to submit any supportive 
documentation within 60 days after the date of the letter, 
instead of one year.  

Yet, subsequent to the RO's May 2001 evidence-development 
letter, the veteran submitted statements on his own behalf 
and submitted to VA examinations.  The RO obtained private 
and VA treatment records.  That additional evidence was duly 
considered by the RO when it issued the August 2002 SSOC to 
the veteran and his representative. 

Inasmuch as the veteran has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the provisions of the Federal Circuit's decision in PVA, 
supra, have been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

A review of the service medical records revealed no 
treatment, complaints, or diagnosis of a respiratory disorder 
or skin disorder, to include pseudofolliculitis barbae.  

VA treatment records dated in May 1997 show that the veteran 
was seen with complaints of macular, papular rash on the 
groin, off and on since 1991.  He also complained of problems 
with breathing and a rash on his thighs.  Treatment records 
dated in June 1997 show that the veteran was seen for a 
follow-up visit.  It was noted that the rash in the groin 
area had improved.  

Private treatment records dated in July 1997 show that the 
veteran was evaluated for possible asthma.  It was noted that 
he was a non-smoker, with no history of lung disease.  He was 
healthy, without any chronic medical problems.  He had 
experienced chest tightness, shortness of breath, and 
wheezing several weeks prior.  Chest X-rays revealed no 
abnormalities.  Pulmonary function testing revealed normal 
volumes and flows.  The impression was episodic chest 
tightness, wheezing, and dyspnea.  The examiner stated that 
the etiology could be mild reactive airway disease.  Private 
medical records dated in February 1999 show that the veteran 
was seen because of decreased breath sounds post surgery.  X-
rays of the chest revealed that the cardiovascular silhouette 
was normal in size.  There were interstitial changes present 
bilaterally consistent with pulmonary edema, which was 
greater on the right than the left.  A history of asthma was 
noted in March 2000.  X-rays of the chest revealed a normal 
cardiomediastinal outline.  The lung fields were normally 
expanded and appeared free of any masses, infiltrates, or 
pleural effusions.  Asthma was diagnosed in September 2000 
and October 2001.  Treatment for asthma was noted in April 
2001.  

The veteran was accorded a VA lungs examination in August 
2000.  X-rays of the chest revealed that the 
cardiomediastinal silhouette and hila were within normal 
limits.  His lungs and pleural spaces were clear.  Pulmonary 
function studies conducted in August 2000 revealed spirometry 
within normal limits, and no significant bronchodilator 
response.  

The veteran was accorded a VA skin examination in August 
2000.  He reported that, since 1991 he had developed a 
variety of rashes that affected his beard area, forearm, and 
anterior thighs.  The last episode was eight months prior.  
The examination revealed no visible active lesions and mild 
follicular papules on the beard area.  The diagnoses were no 
active skin disease noted, and mild pseudofolliculitis 
barbae.  

The veteran was accorded a VA general medical examination in 
August 2001.  He reported that he experienced shortness 
breath on exertion and chest pain.  He experienced occasional 
wheezing in his chest.  An Albuterol nebulizer inhaler was 
used to control asthma.  He had suffered with rashes at one 
time, but not in the last two to three years.  He had dry 
skin.  There was no evidence of any rash.  The diagnoses were 
dry skin with no rash, and bronchial asthma.  

III.  Pertinent law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that he suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments were March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2003), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West 2002)).

IV.  Service connection for folliculitis barbae

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
folliculitis barbae.

Folliculitis barbae is a known diagnosis; therefore the 
undiagnosed-illness presumption does not apply.

Concerning service connection for folliculitis barbae on a 
direct basis, there is no evidence in this case that the 
claimed disability began in service or is the result of a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service medical records 
reflect no complaints or findings relevant to folluculitis 
barbae.  

Moreover, although the veteran claims that his folliculitis 
barbae is related to service, there is no competent post-
service evidence in this case that the claimed folliculitis 
barbae began in service or is the result of a disease or 
injury which was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. §§ 3.303, 3.304.  That is, none of the post-service 
medical evidence contains even a suggestion of such a 
relationship.  Therefore, the evidence as it stands is 
sufficient to reach a decision, and service connection for 
folliculitis barbae on a direct basis must also be denied.  
38 U.S.C.A. § 5107 (West 2002).

Thus, for the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for folliculitis barbae, including as due 
to an undiagnosed illness in a Persian Gulf veteran.  38 
U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

V.  Service connection for bronchial asthma

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bronchial asthma. 

Bronchial asthma is a known diagnosis; therefore the 
undiagnosed-illness presumption does not apply.

Concerning service connection for bronchial asthma on a 
direct basis, there is no evidence in this case that the 
claimed disability began in service or is the result of a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service medical records 
reflect no complaints or findings relevant to a respiratory 
disorder to include bronchial asthma.  

Moreover, although the veteran claims that his bronchial 
asthma is related to service, there is no competent post-
service evidence in this case that the claimed bronchial 
asthma began in service or is the result of a disease or 
injury which was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. §§ 3.303, 3.304.  That is, none of the post-service 
medical evidence contains even a suggestion of such a 
relationship.  Therefore, the evidence as it stands is 
sufficient to reach a decision, and service connection for 
bronchial asthma on a direct basis must also be denied.  38 
U.S.C.A. § 5107 (West 2002).

Thus, for the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bronchial asthma, including as due to 
an undiagnosed illness in a Persian Gulf veteran.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107; 38 C.F.R. §§ 3.303, 
3.317.


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is denied. 

Entitlement to service connection for bronchial asthma is 
denied.  




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals






IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

